Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered February 17, 1995, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
After entering a private residence for the purpose of taking a flash light, defendant pleaded guilty to burglary in the second degree. He was sentenced as a second felony offender to a term of 3 to 6 years in prison. In view of defendant’s criminal history and the nature of the crime at issue, we do not find the sentence imposed by County Court to be harsh or excessive. Accordingly, we find no reason to reduce it.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.